Decree of the Surrogate’s Court of Queens county affirmed, with costs. The determination of the surrogate is, in effect, a finding that the guardian, in indorsing the check and permitting the attorney to retain the proceeds, less the amount of his lien, for a period of forty-two days, without any effort on her part to procure the infant’s share, did not employ the prudence and diligence that reasonably prudent persons exercise in their like affairs. We are not inclined to disturb that determination. Kelly, P. J., Jaycox, Manning and Lazansky, JJ., concur; Kapper, J., dissents.